2013 IL 114496

                            IN THE
                       SUPREME COURT
                              OF
                     THE STATE OF ILLINOIS


                      (Docket No. 114496)
     PERFORMANCE MARKETING ASSOCIATION, INC., Appellee,
          v. BRIAN HAMER, Director of Revenue, Appellant.

                       Opinion filed October 18, 2013.

        JUSTICE BURKE delivered the judgment of the court, with
     opinion.
        Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
     and Theis concurred in the judgment and opinion.
        Justice Karmeier dissented, with opinion.



                                  OPINION

¶1       The plaintiff, Performance Marketing Association, Inc., filed a
     complaint seeking declaratory and injunctive relief against the
     defendant, Brian Hamer, in his capacity as Director of the Illinois
     Department of Revenue. Plaintiff alleged that portions of Public Act
     96-1544, a so-called “click-through” nexus law, were preempted by
     federal law and violated the commerce clause of the United States
     Constitution. The circuit court of Cook County agreed with both
     propositions and entered summary judgment in plaintiff’s favor.
     Defendant appealed directly to this court. Ill. S. Ct. R. 302(a) (eff.
     Oct. 4, 2011). Because we agree with the circuit court’s conclusion
     that the relevant portions of Public Act 96-1544 are preempted by
     federal law, we affirm the judgment of the circuit court.
¶2                                  Background
¶3       Sales tax in the State of Illinois is comprised of two
     complementary taxes, the Retailers’ Occupation Tax Act (35 ILCS
     120/1 et seq. (West 2010)), which is the principal means for taxing
     the retail sale of tangible personal property in Illinois, and use tax.
     Use tax is imposed “upon the privilege of using in this State tangible
     personal property purchased at retail from a retailer.” 35 ILCS 105/3
     (West 2010). The purpose of the use tax is “primarily to prevent
     avoidance of the [retailers’ occupation] tax by people making
     out-of-State purchases, and to protect Illinois merchants against such
     diversion of business to retailers outside Illinois.” Klein Town
     Builders, Inc. v. Department of Revenue, 36 Ill. 2d 301, 303 (1966).
     The Retailers’ Occupation Tax and the use tax are imposed at the
     same rate. 35 ILCS 105/3-10 (West 2010); 35 ILCS 120/2-10 (West
     2010).
¶4       The ultimate responsibility for paying the use tax falls upon the
     consumer. However, because it is impractical to collect the tax from
     individual purchasers, the burden of its collection is imposed upon
     the out-of-state retailer. Brown’s Furniture, Inc. v. Wagner, 171 Ill.
2d 410, 418 (1996) (citing National Geographic Society v. California
     Board of Equalization, 430 U.S. 551, 555 (1977)). In Illinois, any
     retailer “maintaining a place of business in this State” is required by
     statute to collect use tax from its customers and remit it to the Illinois
     Department of Revenue. 35 ILCS 105/2, 3-45 (West 2010).
¶5       In 2011, the Illinois General Assembly enacted Public Act 96-
     1544 (eff. Mar. 10, 2011) (hereinafter, Act). In relevant part, the Act
     amended the definition of a retailer or serviceman “maintaining a
     place of business in this state” in the Illinois’ Use Tax and Service
     Use Tax Acts. Under these new definitions, a retailer “maintaining a
     place of business in this state” now includes:
              “a retailer having a contract with a person located in this State
              under which the person, for a commission or other
              consideration based upon the sale of tangible personal
              property by the retailer, directly or indirectly refers potential
              customers to the retailer by a link of the person’s Internet
              website.” Pub. Act 96-1544, § 5 (eff. Mar. 10, 2011) (codified
              at 35 ILCS 105/2(1.1) (West 2010)).
¶6       A serviceman “maintaining a place of business in this state” now
     includes any serviceman:


                                        -2-
              “having a contract with a person located in this State under
              which the person, for a commission or other consideration
              based on the sale of service by the serviceman, directly or
              indirectly refers potential customers to the serviceman by a
              link on the person's Internet website.” Pub. Act 96-1544, § 10
              (eff. Mar. 10, 2011) (codified at 35 ILCS 110/2(1.1) (West
              2010)).
¶7        Thus, pursuant to the Act, out-of-state internet retailers and
     servicemen are required to collect state use tax if they have a contract
     with a person in Illinois who displays a link on his or her website that
     connects an Internet user to that remote retailer or serviceman’s
     website. There is no requirement under the Act that sales be made to
     Illinois residents to subject the out-of-state retailer or serviceman to
     Illinois use tax obligations, and there is no requirement that the
     computer server hosting the Illinois affiliate’s website be located in
     Illinois. Both new definitions are limited, however, to referral
     contracts that generate over $10,000 per year. Pub. Act 96-1544, §§ 5,
     10 (eff. Mar. 10, 2011) (codified at 35 ILCS 105/2(1.1) (West 2010),
     35 ILCS 110/2(1.1) (West 2010)).
¶8        The type of contractual relationship taxed by the new definitions
     in the Act is known as “performance marketing.” Performance
     marketing refers to marketing or advertising programs in which a
     person or organization which publishes or displays an advertisement
     (often referred to as an “affiliate” or “publisher”) is paid by the
     retailer when a specific action, such as a sale, is completed. In
     performance marketing, the retailer tracks the success or
     “performance” of the marketing campaign, and sets the affiliate’s
     compensation accordingly. Such contractual arrangements are not
     limited to the Internet. They are also used in print and broadcast
     media, where promotional codes are used to generate and track sales.
¶9        After the Act was enacted, plaintiff, a trade group which
     represents businesses engaged in performance marketing, filed a
     complaint against defendant in the circuit court of Cook County. In
     count I of its complaint, plaintiff alleged that the new definitions in
     the Act were unconstitutional under the commerce clause of the
     United States Constitution (U.S. Const., art. I, § 8), because they
     authorized the collection of use tax with respect to an activity that
     lacked a substantial nexus with the state of Illinois (see Quill Corp.
     v. North Dakota, 504 U.S. 298 (1992)). In count III of its complaint,
     plaintiff alleged that the provisions of the Act were expressly


                                       -3-
       preempted by the Internet Tax Freedom Act (ITFA) (47 U.S.C. § 151
       note (2000)), which prohibits “discriminatory taxes on electronic
       commerce.” Plaintiff and defendant filed cross-motions for summary
       judgment.
¶ 10       Following a hearing, the circuit court held that the relevant
       provisions of the Act failed the substantial nexus requirement for
       state taxes under the commerce clause and were therefore
       unconstitutional. The court also concluded that the provisions were
       expressly preempted under the ITFA. The court therefore entered
       summary judgment in plaintiff’s favor on counts I and III of its
       complaint, and denied defendant’s motion for summary judgment.
       This appeal followed.

¶ 11                                   Analysis
¶ 12       Summary judgment is proper when “the pleadings, depositions,
       and admissions on file, together with the affidavits, if any, show that
       there is no genuine issue as to any material fact and that the moving
       party is entitled to a judgment as a matter of law.” 735 ILCS
       5/2-1005(c) (West 2010). The interpretation of a statute is a matter of
       law and is thus appropriate for summary judgment. Village of
       Chatham, Illinois v. County of Sangamon, Illinois, 216 Ill. 2d 402,
       433 (2005). We apply a de novo standard of review to issues of
       statutory interpretation and summary judgment rulings. First
       American Bank Corp. v. Henry, 239 Ill. 2d 511, 515 (2011).
¶ 13       Plaintiff alleges both that the relevant provisions of the Act are
       preempted by federal legislation and that they violate the commerce
       clause of the United States Constitution. We begin with preemption.
¶ 14       Article VI of the federal constitution provides that the laws of the
       United States “shall be the supreme Law of the Land; *** any Thing
       in the Constitution or Laws of any State to the Contrary
       notwithstanding.” U.S. Const., art. VI, cl. 2. Under the supremacy
       clause, a federal statute will preempt state law in any one of three
       circumstances: “(1) express preemption—where Congress has
       expressly preempted state action; (2) implied field
       preemption—where Congress has implemented a comprehensive
       regulatory scheme in an area, thus removing the entire field from the
       state realm; or (3) implied conflict preemption—where state action
       actually conflicts with federal law.” Carter v. SSC Odin Operating
       Co., 237 Ill. 2d 30, 39-40 (2010). State law is null and void if it


                                         -4-
       conflicts with federal law. Sprietsma v. Mercury Marine, 197 Ill. 2d
112, 117 (2001).
¶ 15       Plaintiff argues that the relevant provisions of the Act are
       expressly preempted under section 1101(a)(2) of the ITFA (47 U.S.C.
       § 151 note). That section prohibits a state from imposing
       “discriminatory taxes on electronic commerce.” Section
       1105(2)(A)(iii) of the ITFA defines a discriminatory tax, in part, as:
                   “(A) any tax imposed by a State or political subdivision
               thereof on electronic commerce that—
                                         ***
                   (iii) imposes an obligation to collect or pay tax on a
               different person or entity than in the case of transactions
               involving similar property, goods, services, or information
               accomplished through other means.” 47 U.S.C. § 151 note.
       The term “tax” in turn is defined in sections 1105(8)(A)(i) and (ii) of
       the ITFA to include both revenue-raising measures and “the
       imposition on a seller of an obligation to collect and to remit to a
       governmental entity any sales or use tax imposed on a buyer by a
       governmental entity.” “Electronic commerce” is defined in section
       1105(3) as “any transaction conducted over the Internet ***
       comprising the sale *** of property, goods, [or] services.”
¶ 16       Plaintiff argues that, under the plain language of the ITFA, the
       relevant provisions of the Act constitute a prohibited, discriminatory
       tax on electronic commerce. According to plaintiff, the amended
       definitions of retailer and serviceman “maintaining a place of
       business in this State” result in the “imposition on a seller of an
       obligation to collect and remit” use tax, and thus constitute a “tax”
       within the meaning of the ITFA. Further, the Act’s tax-collection
       obligation is targeted at out-of-state Internet retailers who enter into
       agreements with Internet affiliates for online performance marketing
       arrangements and, thus, applies to electronic commerce as defined in
       the ITFA.
¶ 17       At the same time, however, the Act does not require use tax
       collection by out-of-state retailers who enter into performance
       marketing contracts with “offline” Illinois print publishers and over-
       the-air broadcasters. Plaintiff points to the parties’ joint stipulation of
       facts, which indicates that many out-of-state retailers with no physical
       presence in the state engage in performance marketing through a
       variety of media such as catalogs, magazines, newspapers, television


                                          -5-
       and radio, that are accessible by, or distributed to, consumers in
       Illinois, but are directed at a regional, national and even international
       audience. Plaintiff asserts that the Act is targeted solely at
       performance marketing accomplished through “a link on the person’s
       website,” with no similar treatment of sales accomplished by other,
       “offline” means. In plaintiff’s view, this is the type of discrimination,
       directed at electronic commerce, that is expressly prohibited under the
       ITFA.
¶ 18        Defendant, in response, does not dispute that the Act makes no
       mention of traditional, “offline” performance marketing contracts.
       Nevertheless, defendant maintains that the Act is not discriminatory
       because there are other statutory provisions in Illinois that already
       impose a use tax collection obligation for “offline” performance
       marketing. In support, defendant points to paragraph 3 of the
       definition section of the Use Tax Act. That provision states that a
       retailer “maintaining a place of business in this State” includes a
                “retailer, pursuant to a contract with a broadcaster or
                publisher located in this State, soliciting orders for tangible
                personal property by means of advertising which is
                disseminated primarily to consumers located in this State and
                only secondarily to bordering jurisdictions.” 35 ILCS 105/2(3)
                (West 2010).
       According to defendant, this provision covers “offline” performance
       marketing contracts that are similar to those entered into with Internet
       affiliates. Thus, in defendant’s view, the Act is not discriminatory
       within the meaning of the ITFA. We disagree.
¶ 19        Under paragraph 3 of the definition section of the Use Tax Act,
       retailers who enter into contracts with Illinois publishers and
       broadcasters for advertising “disseminated primarily to consumers
       located in this State,” i.e., locally, are obligated to collect use tax. But
       Internet advertising is different. As the parties’ joint stipulation of
       facts states: “The home page and other publicly-available pages of
       any Internet website can be accessed from a computer, or other digital
       device, located anywhere in the world that is connected to the Internet
       via wire or radio signal. Thus, information appearing on a webpage
       is available and disseminated worldwide.” (Emphasis added.) Illinois
       law does not presently require out-of-state retailers who enter into
       performance marketing contracts for “offline” print or broadcast
       advertising which is disseminated nationally, or internationally, to
       collect Illinois use tax. However, under the Act, out-of-state retailers

                                           -6-
       who enter into such contracts with Illinois Internet affiliates for the
       publication of online marketing—which is inherently national or
       international in scope and disseminated to a national or international
       audience—are required to collect Illinois use tax. In this way, by
       singling out retailers with Internet performance marketing
       arrangements for use tax collection, the Act imposes discriminatory
       taxes within the meaning of the ITFA.
¶ 20        Defendant also points to section 150.801(c)(2) of title 86 of the
       Illinois Administrative Code (86 Ill. Adm. Code 150.801(c)(2)
       (2000)). Under this provision, out-of-state retailers
                “who have any kind of place of business in Illinois or any
                kind of order-soliciting or order-taking representative either
                stationed in Illinois or coming into Illinois from time to time,
                must collect and remit the Use Tax, as such, from Illinois
                purchasers for use even though the seller is not required to
                pay Retailers’ Occupation Tax when he does nothing in
                Illinois except to solicit orders.” 86 Ill. Adm. Code
                150.801(c)(2) (2000).
¶ 21        Defendant does not maintain that an Illinois newspaper or radio
       station which has a performance marketing contract with an out-of-
       state retailer would be considered “an order-soliciting or order-taking
       representative” for purposes of this provision. That is, defendant does
       not maintain that section 150.801(c)(2) of title 86 applies to
       advertising. Defendant contends, however, that the Internet links at
       issue in this case “are not advertising.” Instead, according to
       defendant, “they are active efforts to solicit sales on behalf of out-of-
       state retailers.” Defendant maintains that, because the click-through
       link is “active” solicitation, it is similar to the activity which is
       subject to use tax collection under section 150.801(c)(2) of title 86.
       Thus, according to defendant, the Act is not discriminatory. Again,
       we disagree.
¶ 22        The parties’ joint stipulation of facts states that an Internet
       affiliate does not receive or transmit customer orders, process
       customer payments, deliver purchased products, or provide presale or
       postsale customer services. Further, an Internet affiliate displaying a
       link on its website does not know the identity of Internet users who
       click on the link, and after a user connects to the retailer’s website,
       the affiliate has no further involvement with the user. It is clear,
       therefore, that there is no interaction between an affiliate and a
       customer, and no “active” solicitation occurs on the part of the

                                         -7-
       Internet affiliate. The click-through link makes it easier for the
       customer to reach the out-of-state retailer, but the link is not different
       in kind from advertising using promotional codes that appear, for
       example, in Illinois newspapers or Illinois radio broadcasts.
¶ 23       In short, under the Act, performance marketing over the Internet
       provides the basis for imposing a use tax collection obligation on an
       out-of-state retailer when a threshold of $10,000 in sales through the
       clickable link is reached. However, national, or international,
       performance marketing by an out-of-state retailer which appears in
       print or on over-the-air broadcasting in Illinois, and which reaches the
       same dollar threshold, will not trigger an Illinois use tax collection
       obligation. The relevant provisions of the Act therefore impose a
       discriminatory tax on electronic commerce within the meaning of the
       ITFA. Accordingly, we affirm the circuit court’s judgment that the
       definition provisions contained in the Act, quoted above and codified
       at 35 ILCS 105/2(1.1) (West 2010), and 35 ILCS 110/2(1.1) (West
       2010), are expressly preempted by the ITFA and are therefore void
       and unenforceable. Because we hold that the provisions of the Act are
       void based on preemption, we do not reach plaintiff’s alternative
       argument that the new definitions provisions of the Act violate the
       commerce clause of the United States Constitution. See National
       Commercial Banking Corp. of Australia, Ltd. v. Harris, 125 Ill. 2d
448, 454-55 (1988).

¶ 24                             Conclusion
¶ 25       For the foregoing reasons, the judgment of the circuit court
       granting summary judgment in favor of plaintiff and denying
       defendant’s motion for summary judgment is affirmed.

¶ 26       Affirmed.

¶ 27       JUSTICE KARMEIER, dissenting:
¶ 28       Public Act 96-1544 does not impose any new taxes or increase
       any existing taxes. Substantive tax liability under Illinois law is
       unaffected. Sales transactions subject to use and service use taxes are
       the same now as they were before the Act took effect. What the law
       does, instead, is simply amend the definition of retailers and
       servicemen who are obligated to collect and remit Illinois use and
       service use taxes to the Department of Revenue. It makes this change

                                          -8-
       for reasons that are entirely reasonable and proper: (1) to enhance the
       collection of revenues already due under Illinois law by reducing the
       circumstances in which payment of the tax is left to individual
       purchasers or consumers who may neglect or refuse to remit what
       they owe to the Department of Revenue, and (2) to ameliorate the
       competitive disadvantage suffered by existing Illinois retailers and
       servicemen who must already include use and service use taxes in the
       amount they charge their customers and then take responsibility for
       remitting the tax to the state.
¶ 29       Under controlling case law, we must presume Public Act 96-1544
       to be valid. The burden is on Peformance Marketing Association, Inc.
       (PMA), the plaintiff in this case, to overcome that presumption. In my
       view, it has failed to meet that burden. Contrary to the majority, I
       would therefore reverse the judgment of the circuit court and remand
       with directions to enter summary judgment in favor of the Director of
       the Department of Revenue.
¶ 30       Prior to enactment of Public Act 96-1544, retailers and
       servicemen who utilized the internet to make retail sales of tangible
       personal property or services used in Illinois were required to collect
       and remit use or service use taxes only if they or one of their
       subsidiaries had an actual office, distribution house, sales house,
       warehouse or other place of business located within this state or had
       an agent or other representative operating within this state under their
       authority or the authority of a subsidiary. If the retailer or serviceman
       did not have such a presence in Illinois, its retail sales of tangible
       personal property or services used here were still subject to the tax.
       The difference is that the obligation to remit the tax shifted to the
       purchasers, who were required to self report and pay the tax directly
       to the Department of Revenue. 35 ILCS 105/10 (West 2012); 35
       ILCS 110/10 (West 2012).
¶ 31       When the onus is placed on consumers to report and remit tax on
       their retail purchases, taxable retail sales are under reported. That is
       so, in part, because such sales are difficult for the state to police, a
       circumstance which consumers are quick to appreciate. The result is
       that collection of use and service use taxes suffers, depriving the state
       of needed revenue to which it is entitled. Moreover, as consumers
       realize that they can avoid their use tax liability by turning to out-of-
       state internet retailers with no physical presence here, retailers and
       servicemen with places of business located within Illinois are placed
       at a competitive disadvantage because they, unlike their out-of-state


                                         -9-
       internet competitors, must include the tax in the amount they charge
       and then assume responsibility for remitting that tax money to the
       State. See Joel Griffiths, Comment, Use It or Lose It: State
       Approaches to Increasing Use-Tax Revenue, 60 U. Kan. L. Rev. 649
       (2012); Michael R. Gordon, Up the Amazon Wthout a Paddle:
       Examining Sales Taxes, Entity Isolation, and the “Affiliate Tax”, 11
       N.C. J. L. & Tech. 299 (2010).
¶ 32       This situation is not unique to Illinois. It has been problematic for
       many states throughout the United States. Three basic strategies have
       emerged for addressing it: (1) increasing efforts to notify remote
       sellers and in-state purchasers that the transaction is subject to the use
       tax; (2) participation by the state in the Streamline Sales Tax Project
       (SSTP) and adoption of the Streamlined Sales and Use Tax
       Agreement (SSUTA), a collaborative effort aimed at reducing
       compliance and administrative burdens related to use taxes; and (3)
       implementation of what have become known as “affiliate” or
       “Amazon” tax provisions, the latter appellation derived from the giant
       online retailer. Griffiths, supra at 659-64.
¶ 33       The first “affiliate” or “Amazon” tax law was enacted by New
       York State in 2008. Under the New York law, an internet retailer is
       presumed to be a vendor required to collect sales tax on its New York
       sales if the retailer makes sales of taxable property or services and:
                     “ ‘enters into an agreement with a resident of [New York]
                under which the resident, for a commission or other
                consideration, directly or indirectly refers potential customers,
                whether by a link on an internet website or otherwise, to the
                seller, if the cumulative gross receipts from sales by the seller
                to customers in [New York] who are referred to the seller by
                all residents with this type of an agreement with the seller is
                in excess of ten thousand dollars during the preceding four
                quarterly periods ... .’ ” Gary C. Bingel & John C. Genz, High
                Court Upholds ‘Amazon Tax’ Provision for Internet
                Retailers, 23 J. Multistate Tax’n & Incentives 33 (July 2013).
       Similar legislation was subsequently enacted in at least half a dozen
       other states, including Illinois. Griffiths, supra at 659; Jessica Nicole
       Cory, The Gap Created by E-Commerce: How States Can Preserve
       Their Sales and Use Tax Revenue in the Digital Age, 8 Okla. J. L. &
       Tech. 57 (2012).
¶ 34       Public Act 96-1544, the legislation being challenged in this case,
       is the Illinois version of New York State’s Amazon Law. The Act

                                         -10-
       amended section 2 of the Use Tax Act (35 ILCS 105/2 (West 2012))
       and section 2 of the Service Use Tax Act (35 ILCS 110/2 (West
       2012)) to expand the definition of “retailer maintaining a place of
       business in this State” and “serviceman maintaining a place of
       business in this State.” Basically, the amendment broadened those
       definitions to include retailers and servicemen who contract with
       internet affiliates having a physical presence in Illinois to place links
       on the affiliates’ website to solicit customers for their businesses, pay
       their Illinois internet affiliates a commission based on the sales
       generated through the links, and make over a certain dollar amount in
       sales through those links.
¶ 35        PMA, a trade organization representing internet retailers who
       oppose Public Act 96-1544, brought this action for declaratory and
       injunctive relief to have the law invalidated on the grounds that it
       unduly burdens interstate commerce in contravention of the
       commerce clause of the United States Constitution (U.S. Const., art.
       I, § 8, cl. 3). PMA alleged that the statute also violates the commerce
       clause because it represents an improper attempt by Illinois to
       regulate commerce outside this state’s borders. In addition, PMA
       challenged the law on the grounds that it imposes a “discriminatory
       tax” within the meaning of the federal Internet Tax Freedom Act (47
       U.S.C. § 151 note) and, under the federal Constitution’s supremacy
       clause (U.S. Const., art. VI, cl. 2), is preempted by the federal statute.
¶ 36        On the parties’ cross-motions for summary judgment, the circuit
       court concluded that Public Act 96-1544 was facially invalid under
       the commerce clause. It further held that the statute was preempted by
       the federal Internet Tax Freedom Act and could not be enforced in
       any case. Although the circuit court reserved for future consideration
       PMA’s request for an award of attorney fees and costs, the court
       made an express written finding pursuant to Supreme Court Rule
       304(a) (Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010)) that there was no just
       reason for delaying enforcement or appeal. Because it declared the
       statute invalid, the circuit court opined that the appeal could be
       brought directly to our court under Supreme Court Rule 302(a) (Ill.
       S. Ct. R. 302(a) (eff. Oct. 4, 2011)).
¶ 37        Throughout this appeal, the focus of the argument by the parties
       and by the Multistate Tax Commission and the Illinois Retail
       Merchants Association and Illinois Municipal League, who were
       granted leave to file friend of the court briefs in support of the
       Director of Revenue, has been whether the circuit court erred when


                                         -11-
       it held that Public Act 96-1544 is invalid under the commerce clause.
       Contrary to the majority’s characterization, the commerce clause
       issue was not merely an “alternative” challenge. Supra ¶ 23.
¶ 38        That the parties’ arguments centered on the commerce clause is
       hardly surprising. The limits posed by the commerce clause have been
       at the center of a nationwide debate regarding the power of states to
       impose and collect taxes on sales conducted through the internet. See,
       e.g., Gordon, Up the Amazon without a Paddle, supra; Griffiths, Use
       it or Lose it, supra; Rob Owen, The “Amazon Tax” Issue: Washing
       Away the Requirement of Physical Presence for Sales Tax
       Jurisdiction over Internet Businesses, 2013 U. Ill. J. L. Tech. & Pol’y
       231.
¶ 39        While this appeal was pending, the Court of Appeals of New
       York, that state’s highest court, considered and rejected a commerce
       clause challenge to New York’s version of Public Act 96-1544.
       Overstock.com, Inc. v. New York State Department of Taxation &
       Finance, 987 N.E.2d 621, 622 (N.Y. 2013). The parties have not cited
       and I have not discovered any authority from a court of review which
       has reached a contrary result and held that internet affiliate tax
       collection requirements of the kind at issue here and in the New York
       case run afoul of the federal commerce clause. How our court was
       going to resolve the issue was therefore a matter of considerable
       interest, concern and significance.
¶ 40        Unfortunately, the majority has elected to ignore the commerce
       clause issues entirely and decide the case based solely on federal
       preemption grounds. The decision is a puzzling one for several
       reasons. First, a determination that a state law is preempted by a
       federal one is not tantamount to a repeal or invalidation of the state
       statute. The legislative enactment of the state is merely suspended and
       rendered unenforceable by the existence of the federal enactment. Lily
       Lake Road Defenders v. County of McHenry, 156 Ill. 2d 1, 8 (1993);
       Kinsey Distilling Sales Co. v. Foremost Liquor Stores, Inc., 15 Ill. 2d
182, 193 (1958).1 Because of this, we have made clear that a


           1
            The majority cites Sprietsma v. Mercury Marine, 197 Ill. 2d 112, 117
       (2001), for the proposition that federal preemption renders a conflicting
       state law “null and void.” Supra ¶ 14. Sprietsma does not say that and it is
       incorrect as a matter of law. When a state statute conflicts with an act of
       Congress, the state statute merely “yields” to the federal law (see Crosby
       v. National Foreign Trade Council, 530 U.S. 363, 372 (2000)), which

                                          -12-
       determination that a statute of this state is preempted by federal law
       does not constitute “invalidity” for purposes of the rule authorizing
       direct appeal to our court in cases where a statute of the United States
       or of this state has been held invalid. Ill. S. Ct. R. 302(a) (eff. Oct. 4,
       2011).
¶ 41       If preemption were the sole basis for the circuit court’s ruling in
       this case, that ruling would therefore not even be properly before us
       under Rule 302(a). Rather, we would be obliged to transfer the appeal
       to the appellate court. See Ill. S. Ct. R. 365 (eff. Feb. 1, 1994). Under
       these circumstances, I would think that if we are intent on proceeding
       with direct review, we should at least give some consideration to the
       one issue decided by the circuit court which would give us
       jurisdiction to do so.
¶ 42       I must also point out that Justice Burke, author of the majority’s
       opinion, has frequently taken this court to task for not reaching
       important legal issues presented by an appeal, even when resolution
       of those issues is not necessary for disposition of the particular
       controversy before it. See, e.g., In re Estate of Boyar, 2013 IL
       113655, ¶¶ 49-51 (Burke, J., dissenting); In re K.E.F., 235 Ill. 2d 530,
       541-43 (2009) (Burke, J., dissenting, joined by Freeman, J.); People
       v. Evans, 2013 IL 113471, ¶¶ 22-27 (Burke, J., dissenting); Cooney
       v. Rossiter, 2012 IL 113227, ¶¶ 42-46 (Burke, J., specially
       concurring, joined by Freeman and Theis, JJ.); People v. White, 2011
       IL 109689, ¶¶ 156-82 (Burke, J., dissenting, joined by Freeman, J.).
       In Boyar, her most recent pronouncement on the subject, Justice
       Burke defended her position, in part, on the grounds that deferring
       resolution of an issue can prove counterproductive in circumstances
       when the same issue is likely to come before us again. In re Estate of
       Boyar, 2013 IL 113655, ¶ 51 (Burke, J., dissenting).



       supercedes it (see, e.g., Arizona v. United States, 567 U.S. ___, ___, 132 S.
       Ct. 2492, 2501 (2012)). To the extent of the conflict, the state law is
       “without effect” (Altria Group, Inc. v. Good, 555 U.S. 70, 76 (2008)) and
       enforcement is precluded (see Arizona v. United States, 567 U.S. at ___,
       132 S. Ct. at 2501), but the state law itself remains on the books. I note,
       moreover, that Sprietsma did not even involve a conflict between a state
       statute and a federal one and, in any case, it was promptly reversed by the
       United States Supreme Court (Sprietsma v. Mercury Marine, a Division of
       Brunswick Corp., 537 U.S. 51, 64 (2002)), circumstances the majority fails
       to mention.

                                           -13-
¶ 43        Such circumstances were not actually present in Boyar itself,
       where the legal issue Justice Burke wanted us to take up was arcane,
       it had no application to the dispute before us, and there was no
       empirical basis for believing it was likely to arise again any time
       soon. Such circumstances are present here. Recurrence of the
       commerce clause issue is highly likely. The Internet Tax Freedom Act
       (47 U.S.C. § 151 note), the federal law held by the majority to
       preempt Illinois’ Public Act 96-1544, is not a ban but a moratorium.
       See Title XI of Pub. L. No. 105-277, §1101(a). It had no effect on
       liability for taxes accrued and enforced prior to its enactment (id.
       §1101(c)), and it will expire, by its terms on November 1 of next
       year. 47 U.S.C. § 151 note (as amended by H.R. Res. 3678, eff. Nov.
       1, 2007).
¶ 44        Once the moratorium imposed by the federal law is lifted, Public
       Act 96-1544 will be revived and reinstated without the need for any
       express reenactment by the legislature. Lily Lake Road Defenders v.
       County of McHenry, 156 Ill. 2d at 8; Kinsey Distilling Sales Co. v.
       Foremost Liquor Stores, Inc., 15 Ill. 2d at 193. A new commerce
       clause challenge is certain to follow. A year from now we could
       therefore find ourselves in precisely the same position we are in
       today, facing the same commerce clause challenge brought by and
       against the very same litigants. The delay will have accomplished
       nothing.
¶ 45        The issue has been fully briefed and argued and is ripe for a
       decision now. We should make one. I am prepared to do so. Just as
       New York’s high court did when reviewing its state’s internet affiliate
       tax law, I would hold that the tax-related obligations imposed by
       Public Act 96-1544 apply to an activity with a substantial nexus to
       Illinois and that PMA’s claim that the law is facially invalid under the
       commerce clause should therefore have been rejected by the circuit
       court.2
¶ 46        Failure to address and resolve the commerce clause challenge is
       not only the reason I cannot join in the majority’s opinion. I must also
       take issue with its conclusion that, under federal preemption
       principles, Public Act 96-1544 is rendered wholly inoperative by the


           2
            State taxation obligations which impact the commerce clause must
       meet various criteria in addition to the substantial nexus requirement, but
       here, as in the New York case, the substantial nexus requirement was the
       basis for plaintiff’s challenge to the law.

                                          -14-
       federal Internet Tax Freedom Act. Although the majority opinion
       enumerates the various ways in which federal law may operate to
       preempt a state law, it omits any mention of the standards established
       by the United States Supreme Court for assessing whether and to
       what extent there is federal preemption in a particular case. We are
       bound by those standards. Had the principles articulated by the United
       States Supreme Court been properly considered and applied here, they
       would have compelled the conclusion that Public Act 96-1544 has not
       been preempted.
¶ 47        The United States Constitution created a federal government of
       limited powers. It is unmistakably clear on this point. “The powers
       not delegated to the United States by the Constitution, nor prohibited
       by it to the States, are reserved to the States respectively, or to the
       people.” U.S. Const., amend. X. Under our constitutional system, the
       states thus retain substantial sovereign authority. Gregory v. Ashcroft,
       501 U.S. 452, 457 (1991).
¶ 48        Because our federal system recognizes that sovereign power
       resides in both the state and federal governments, the potential for
       conflict between state and federal laws is apparent. The Constitution
       addresses this problem through the supremacy clause (U.S. Const.,
       art. VI, cl. 2), which provides that federal law “shall be the supreme
       Law of the Land; and the Judges in every State shall be bound
       thereby, any Thing in the Constitution or Laws of any State to the
       Contrary notwithstanding.” Arizona v. United States, 567 U.S.___,
       ___, 132 S. Ct. 2492, 2500 (2012).
¶ 49        The supremacy clause has been interpreted by the United States
       Supreme Court to mean that Congress has the power to preempt state
       law (id. at ___, 132 S. Ct. at 2500) provided, of course, that it is
       acting within the powers granted to it by the Constitution when it
       does so (Gregory v. Ashcroft, 501 U.S. at 457). However, because of
       the extraordinary nature of this power and its implications for the
       critical political balance between the state and federal governments,
       the United States Supreme Court has cautioned that it is a power we
       must assume Congress does not exercise lightly. Id. at 460.
¶ 50        Consistent with this admonition, the Supreme Court has held that
       preemption analysis must begin with the presumption that Congress
       did not intend to supplant state law. Maryland v. Louisiana, 451 U.S.
725, 746 (1981); Scholtens v. Schneider, 173 Ill. 2d 375, 379 (1996).
       Where a state statute is claimed to be preempted by an act of
       Congress, as in the case before us here, the language used in the

                                        -15-
       federal legislation is the best evidence of whether or not Congress
       intended it to have preemptive effect. Dan’s City Used Cars, Inc. v.
       Pelkey, 569 U.S. ___, ___, 133 S. Ct. 1769, 1778 (2013).
¶ 51        When reviewing the language of the federal law, it is important
       to bear in mind that inclusion of an express preemption clause or
       provision does not end the inquiry. Such a provision tells us that
       Congress intended to supersede or modify state law to some extent,
       but courts must still deal with the task of determining the substance
       and scope of Congress’ displacement of state law. If the text of a
       preemption provision is open to more than one plausible reading,
       courts ordinarily accept the reading that disfavors preemption. Riegel
       v. Medtronic, Inc., 552 U.S. 312, 334-35 (2008) (Ginsburg, J.,
       dissenting).
¶ 52        Just as there is a presumption against preemption, there is a
       presumption in favor of the validity of the state law. Pharmaceutical
       Research & Manufacturers of America v. Walsh, 538 U.S. 644, 661
       (2003). The burden of overcoming that presumption and establishing
       that Congress intended to oust the state from the exercise of powers
       otherwise available to it is on the party claiming that the state law has
       been preempted. Id.at 661-62; Motor Vehicle Manufacturers Ass’n of
       the United States, Inc. v. Abrams, 899 F.2d 1315, 1319 (2d
       Cir. 1990)). The presumption against federal preemption applies with
       special force where a matter of primary state responsibility, such as
       local taxation, is at stake. Accordingly, no federal preemption exists
       concerning a state or local tax unless Congress made its intent to
       preempt unmistakably clear in the language of the federal statute.
       Tri-State Coach Lines, Inc. v. Metropolitan Pier & Exposition
       Authority, 315 Ill. App. 3d 179, 194 (2000).
¶ 53        Public Act 96-1544, the legislation being challenged in this case,
       falls within this standard. It concerns state tax. As explained earlier
       in this dissent, it amends the Illinois use tax and service use tax
       statutes to expand the definition of retailers and servicemen obligated
       to collect and remit use and service use taxes.
¶ 54        When it enacted the federal Internet Tax Freedom Act, Congress
       did not make it unmistakably clear that it intended to preempt use tax
       collection measures such as as Public Act 96-1544. Contrary to its
       title, the federal law “does not create ‘tax freedom’ for transactions
       on the Internet” (City of Chicago, Illinois v. StubHub!, Inc., 624 F.3d
363, 366 (7th Cir. 2010)), and the Act itself does not purport to assert
       any general federal authority over matters of state and local taxation.

                                         -16-
       To the contrary, when Congress drafted the Internet Tax Freedom
       Act, it went to pains to make clear that except as provided in section
       1101 of the Act,
                “nothing in this [Act] shall be construed to modify, impair, or
                supersede, or authorize the modification, impairment, or
                superseding of, any State or local law pertaining to taxation
                that is otherwise permissible by or under the Constitution of
                the United States or other Federal law and in effect on the
                date of enactment of this Act.” Interstate Tax Freedom Act,
                §1101(b), 47 U.S.C. § 151 note.
¶ 55       The moratorium imposed by the Interstate Tax Freedom Act is
       addressed to two specific things: (1) “taxes on Internet access,”
       something which has no bearing whatever on the subject matter of
       Public Act 96-1544, and (2) “multiple or discriminatory taxes on
       electronic commerce.” Interstate Tax Freedom Act, § 1101(a)(1), (2),
       47 U.S.C. § 151 note. As defined by the Act, “multiple” tax means
       two states taxing the same thing without a tax credit. Id. § 1105(6),
       47 U.S.C. § 151 note; City of Chicago, Illinois v. StubHub!, Inc., 624
       F.3d at 366. The expanded definitions implemented by Public Act
       96-1544 do not result in that happening, so that is not at issue here
       either. That leaves only the question of whether the changes
       introduced by Public Act 96-1544 run afoul of the Internet Tax
       Freedom Act’s temporary ban on “discriminatory taxes.”
¶ 56       Because Public Act 96-1544 does not create any new taxes or tax
       liability, it is not a “tax” in the commonly understood sense.
       However, in another peculiarity of phrasing, the Internet Tax
       Freedom Act includes in its definition of “tax” not only actual taxes,
       but also “the imposition on a seller of an obligation to collect and to
       remit to a governmental entity any sales or use tax imposed on a
       buyer by a governmental entity.” Interstate Tax Freedom Act,
       § 1105(8)(A)(ii), 47 U.S.C. § 151 note. The statutory amendments
       promulgated under Public Act 96-1544 do expand the group of sellers
       obligated to collect and remit Illinois sales and use tax, so they
       certainly fall within the federal statute’s unique conception of a tax.
       The real dispute is whether and to what extent they are
       “discriminatory.”
¶ 57       To be “discriminatory” within the meaning of the federal law, a
       tax must fall within one of the following specifically defined
       categories:



                                        -17-
    “(A) any tax imposed by a State or political subdivision
thereof on electronic commerce that—
        (i) is not generally imposed and legally collectible by
    such State or such political subdivision on transactions
    involving similar property, goods, services, or information
    accomplished through other means;
        (ii) is not generally imposed and legally collectible at
    the same rate by such State or such political subdivision
    on transactions involving similar property, goods,
    services, or information accomplished through other
    means, unless the rate is lower as part of a phase-out of
    the tax over not more than a 5-year period;
        (iii) imposes an obligation to collect or pay the tax on
    a different person or entity than in the case of transactions
    involving similar property, goods, services, or information
    accomplished through other means;
        (iv) establishes a classification of Internet access
    service providers or online service providers for purposes
    of establishing a higher tax rate to be imposed on such
    providers than the tax rate generally applied to providers
    of similar information services delivered through other
    means; or
    (B) any tax imposed by a State or political subdivision
thereof, if—
        (i) the sole ability to access a site on a remote seller’s
    out-of-State computer server is considered a factor in
    determining a remote seller’s tax collection obligation; or
        (ii) a provider of Internet access service or online
    services is deemed to be the agent of a remote seller for
    determining tax collection obligations solely as a result
    of—
             (I) the display of a remote seller’s information or
        content on the out-of-State computer server of a
        provider of Internet access service or online services;
        or
             (II) the processing of orders through the
        out-of-State computer server of a provider of Internet
        access service or online services.” Interstate Tax
        Freedom Act, § 1105(2), 47 U.S.C. § 151 note.

                          -18-
¶ 58        In the case before us today, the amendments to the use and service
       use tax statutes contained in Public Act 96-1544 are not alleged to be
       “discriminatory” in any of the foregoing ways except one: imposing
       “an obligation to collect or pay the tax on a different person or entity
       than in the case of transactions involving similar property, goods,
       services, or information accomplished through other means.”
       Interstate Tax Freedom Act, § 1105(2)(A)(iii), 47 U.S.C. § 151 note.
       But the amendments at issue here do no such thing. The obligation
       they impose with respect to collecting and remitting use and service
       use taxes falls on retailers and servicemen just as it does in all other
       transactions, electronic or otherwise, where the sales activity of the
       vendor or service provider has a substantial nexus with Illinois. The
       law simply refines the definition of retailer and servicemen to reflect
       the evolving nature of electronic commerce involving our state. Its
       goal is to insure equal treatment, not impose extra responsibility.
¶ 59        In disputing this point, PMA attempts to find a discriminatory
       effect in the law by positing a situation where an out-of-state retailer
       advertises the sale of tangible personal property under a contract with
       an Illinois publisher or broadcaster and the advertising is directed
       primarily at a national or even international audience, rather than to
       Illinois consumer. As PMA reads our use tax law, such a retailer
       would not be obligated to collect and remit the use tax on any
       transactions subject to the law, and in PMA’s view, that retailer’s
       status is indistinguishable from the status of the out-of-state e-
       commerce retailers it represents who will be subject to tax collection
       obligations under Public Act 96-1544. Because the “offline” retailer
       would not be required to collect and remit the tax, PMA argues that
       under the Internet Tax Freedom Act, the e-commerce retailers it
       represents cannot lawfully be required to collect it either.
¶ 60        This contention is untenable. For one thing, the parallel drawn by
       PMA between the sales activities of the internet vendors it represents
       and the “offline” merchants in its example is flawed. It is true that
       most commercial solicitations made via internet websites can be
       viewed anywhere in the world by anyone with computer access. That
       is in the nature of how the internet works. But contrary to the position
       urged by PMA and accepted by the majority (see supra ¶ 19), the
       mere fact that it is technically possible to view an internet ad from
       anywhere does not make the ad “inherently national or international
       in scope and disseminated to a national or international audience.”
       One of the great advantages of internet marketing is that it permits


                                        -19-
       narrow targeting of particular customers in particular places with
       particular interests in a way which print and broadcast media do not.
       From the record before us, there is no reason to assume that this will
       not be the predominant way in which Illinois-based internet services
       will be utilized by the out-of-state retailers and servicemen now
       covered by Public Act 96-1544. There is no dispute that when an out-
       of-state retailer avails itself of Illinois print or broadcast media to
       target Illinois consumers, it is required to collect and remit use tax. 35
       ILCS 105/2(2), (3) (West 2012). If an out-of-state retailer uses Illinois
       internet services to target Illinois consumers in the same way,
       requiring it to likewise collect and remit use tax is therefore not
       discriminatory. It is fair.3
¶ 61        Second, as the Multistate Tax Commission aptly observes in its
       friend of the court brief, the particular form of solicitation activity
       addressed by Public Act 96-1544 has no direct analog outside the
       context of the internet. Other forms of commercial solicitation may
       employ some form of “performance-based” marketing, but none
       possesses the immediacy or directness of the “click-through”
       marketing possible online. As pointed out earlier in this dissent, the
       Internet Tax Freedom Act does not, in fact, create “tax freedom” for
       commercial transactions on the internet. It requires only that internet
       transactions not be treated less favorably than would be the case with
       non-internet-based transactions. If an internet marketing scheme has
       no true offline counterpart, it is difficult to see how requiring the
       retailer to collect and remit the use tax due on the resulting
       transactions can be deemed discriminatory within the meaning of the
       federal statute.
¶ 62        Finally, PMA has not adduced a single example of a situation in
       Illinois or any other jurisdiction with an “affiliate” or “Amazon” tax
       where a use tax has actually been imposed on an internet retailer in a
       way that is inconsistent with the language and purposes of the Internet
       Tax Freedom Act. PMA’s concerns over conflicting state law are
       therefore entirely speculative. That one may be able to hypothesize
       potential conflicts with federal legislation is not a legally sufficient
       basis under the supremacy clause for completely jettisoning a state


           3
             Arguably, it is more than fair. Out-of-state internet retailers are not
       covered by the law unless they meet a certain sales threshold. Offline
       retailers are obliged to collect and remit use tax no matter how small their
       sales are.

                                           -20-
       law as the majority has done here. To the contrary, it is well settled
       that under the supremacy clause of the United States Constitution, a
       federal law preempts a conflicting state law and the state law is
       displaced only to the extent it actually conflicts with federal law.
       Dalton v. Little Rock Family Planning Services, 516 U.S. 474, 476
       (1996); People ex rel. Director of Corrections v. Booth, 215 Ill. 2d
416, 425-26 (2005); In re Marriage of Hulstrom, 342 Ill. App. 3d
262, 266 (2003). Absent a showing of such an actual conflict, PMA’s
       claims of preemption must therefore be rejected.4
¶ 63       In National Private Truck Council, Inc. v. Oklahoma Tax
       Comm’n, 515 U.S. 582, 586 (1995), the United States Supreme Court
       observed that it has “long [been] recognized that principles of
       federalism and comity generally counsel that courts should adopt a
       hands-off approach with respect to state tax administration [for] ‘[i]t
       is upon taxation that the several States chiefly rely to obtain the
       means to carry on their respective governments, and it is of the
       utmost importance to all of them that the modes adopted to enforce
       the taxes levied should be interfered with as little as possible.’
       [Citation.]” Rather than heed this admonition, the majority ignores it
       and, indeed, the entire body of supremacy clause jurisprudence
       developed by the United States Supreme Court over the past several
       decades. This it may not do. The supremacy clause itself forbids it. As
       the Supreme Court of Pennsylvania correctly observed, “[i]t is
       fundamental that by virtue of the Supremacy Clause, the State courts
       are bound by the decisions of the Supreme Court with respect to the
       federal Constitution and federal law, and must adhere to extant
       Supreme Court jurisprudence. U.S. Const. art. VI, cl. 2; Chesapeake
       & O. Ry. Co. v. Martin, 283 U.S. 209, 221, 51 S. Ct. 453, 75 L. Ed.
983 (1931).” Council 13, American Federation of State, County &
       Municipal Employees ex rel. Fillman v. Rendell, 986 A.2d 63, 77 (Pa.
       2009).
¶ 64       Today’s decision by the majority marks the first time a court of
       review in the United States has determined that the Internet Tax
       Freedom Act preempts a state from enacting an internet affiliate tax


           4
            I note, parenthetically, that to the extent federal law might preempt the
       application of portions of Illinois use tax law in certain circumstances, there
       would be no impediment under Illinois law to enforcement of the remainder
       of the law or its application to persons or circumstances other than those to
       which it was held invalid. 35 ILCS 105/18 (West 2012).

                                            -21-
law to facilitate the collection of existing use taxes to which the state
is legally entitled. Under the standards articulated by the United
States Supreme Court and set forth in this dissent, standards by which
we are bound, that determination is inconsistent with supremacy
clause principles. For this reason, and because Public Act 96-1544 is
not invalid under the commerce clause, the judgment of the circuit
court in favor of PMA should be reversed and the cause should be
remanded with directions to enter summary judgment in favor of the
Director of Revenue. I therefore respectfully dissent.




                                  -22-